DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                     
This office action is in response to the amendment filed on 11/30/2021.  Claims 1-19 remain pending with claims 1, 3, 6 and 11 have been amended.                           

Response to Arguments
Applicant's arguments filed 11/30/2021 with respect to claims 1-19 have been fully considered but they are moot because the arguments do not apply to any of the current rejections.                   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.                              
RE claim 1, the limitation of “wherein each of the plurality of first touch electrodes and the plurality of second touch electrodes includes a plurality of metal lines and has a mesh pattern structure where the plurality of metal lines intersect one another” lines 16-18 are vague and rendering claim 1 
RE claim 1, the limitation of “wherein a partial region of each of the identification patterns overlap with or intersect the metal line in a corresponding the outer portions of the first touch electrodes and the second touch electrodes” in lines 19-21 is vague and rendering claim 1 indefinite.  Since there are a plurality of metal lines, which metal line is ‘the metal line” referred to?  Correction is required.                               
RE claim 1, the limitation of “the limitation of “wherein a partial region of each of the identification patterns overlap with or intersect the metal line in a corresponding the outer portions of the first touch electrodes and the second touch electrodes” in lines 19-21 is vague and rendering claim 1 indefinite.  There are many outer portions of the first touch electrodes and the second touch electrodes, how is it feasible for one ‘the metal line” to be corresponded to many outer portions?  Correction is required.                             
Claims 2-9 are depending on claim 1 and therefore are rejected on the same basis as claim 1.              
The 35 U.S.C. § 103 Rejection to claims 1-9 dated 9/2/2021 is reiterated below for Applicants’ convenience.                          

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al (US 2017/0315657), hereafter as Lai, in view of Huh et al (US 2015/0188538), hereafter as Huh, and further in view of Nagata et al (US 2016/0231861), hereafter as Nagata.                 
RE claim 1, Lai discloses the invention substantially as claimed.                  
Lai discloses that a touch screen panel (see figure 3 and sections [0068], [0069]; i.e., touch screen panel 100) comprising: a plurality of first touch electrodes (see figure 3 and section [0069]; i.e., first touch electrodes 140a/140b); a plurality of second touch electrodes apart from the plurality of first touch electrodes (see figure 3 and sections [0069], [0042]; i.e., the second touch electrodes 150a/150b separated from the first touch electrodes 140a/140b), a sensing area disposed between the plurality of first touch electrodes and the plurality of the second touch electrodes (see section [0070]; i.e., capacitance between first electrodes 140 and the second electrodes 150 can be sensed/detected, thereby calculating a touch position); a plurality of bridge electrodes electrically connecting the plurality of second touch electrodes (see figure 3 and section [0069]; i.e., bridge electrodes BB connecting second touch electrodes 150a/150b and so on).                      
However, Lai does not specifically disclose that a plurality of identification patterns disposed in an outer portion of each of the plurality of first electrodes and the plurality of second touch electrodes to identify the sensing area, wherein the plurality of identification patterns are exposed at a gap space between each of the plurality of first touch electrodes and the plurality of second touch electrodes, and wherein the plurality of identification patterns are arranged to identify a boundary portions between each of the plurality of first and second touch electrodes and the sensing area.                
From the same field of endeavor, Huh teaches that a touch panel 200 includes first signal lines 221, second signal lines 222 and identification patterns IP disposed in an outer portion of each of the plurality of first signal lines 221 and the second signal lines 222 (see figure 3 and sections [0065], [0060], [0068]) for determining accurate coordinates of a location where a failure has occurred during a failure 
Lai and Huh are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Lai by including the identification patterns IP from Huh in order to accurately determine coordinate of a touch location as well as for determining accurate coordinates of a location where a failure has occurred during a failure test of the touch panel.                              
Furthermore, Lai in view of Huh do not disclose that a sensing area disposed between the plurality of first touch electrodes and the plurality of the second electrodes and having a metal mesh structure.                 
From the same field of endeavor, Nagata teaches that a touch panel TP includes X-axis touch electrodes 21/22/23/24/25, Y-axis touch electrodes 31/32/33/34/35 and grid/mesh patterns of fine metal wires formed in regions R1 of sensing areas between the plurality of X-axis first touch electrodes 21/22/23/24/25 and the plurality of Y-axis second touch electrodes 31/32/33/34/35 (see figures 1/2/3/4/5 and sections [0041], [0046], [0051], [0052], [0055], [0058], [0059], [0060], [0061]) for having good detection sensitivity and excellent operability and ability to accurately detect the coordinates at which a finger/pen contacting the touch panel surface (see sections [0002], [0004]).                        
Lai, Huh and Nagata are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed 
RE claim 2, Lai in view of Huh and Nagata disclose the invention substantially as claimed.                
However, Lai in view of Huh and Nagata do not specifically disclose that the plurality of identification patterns are disposed on a same layer as the plurality of bridge electrodes.               
But placing/disposing the plurality of identification patterns on a same layer as the plurality of bridge electrodes is merely a matter of obvious engineering/designing choice as the particular placement can ease the manufacturing processing.  See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA) and In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).                      
RE claims 3 and 6, Lai in view of Huh and Nagata and the rationale above disclose that each of the plurality of first touch electrodes and the plurality of second touch electrodes includes a plurality of metal lines and has a mesh pattern structure where the plurality of metal lines intersect one another (see sections [0041], [0046], [0051], [0059], [0060], [0061] in Nagata) and part of the plurality of identification patterns overlaps a metal line or having at least one protrusion or concave portion on one side surface of a metal line disposed in the outer portion of each of the plurality of first touch electrodes and the plurality of second touch electrodes (see figures 3/4 and sections [0065], [0068] in Huh).                             
RE claim 4, Lai in view of Huh and Nagata and the rationale above disclose that each of the plurality of identification patterns has a line shape, a stepped shape, a dot line shape, or a curve shape (see sections [0010], [0011], [0014], [0016] and figures 3/4/8/9 in Huh).                          
RE claim 5, Lai in view of Huh and Nagata disclose the invention substantially as claimed.                
However, Lai in view of Huh and Nagata do not specifically disclose that each of the plurality of identification patterns has a line width narrower than the metal line.                          
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).                                 
RE claim 7, Lai in view of Huh and Nagata and the rationale above disclose that the at least one protrusion protrudes from the one side surface of the metal line to have a curve shape or a triangular shape, or the at least one concave portion is concavely recessed from the one side surface of the metal line to have a curve shape or a triangular shape (see figures 3/4/8/9 and its associated depictions).                             
RE claim 8, Lai in view of Huh and Nagata and the rationale above disclose that a plurality of dummy patterns provided on a same layer as the plurality of bridge electrodes and overlaps the plurality of first touch electrodes and the plurality of second touch electrodes (see Nagata sections [0102], [0103], [0104]; i.e., dummy patterns d2321 to d2323, d2331 to d2333, d3231 to d3233, d3241 to d3243).                                
RE claim 9, Lai in view of Huh and Nagata and the rationale above disclose that the plurality of dummy patterns includes a plurality of metal lines and has a mesh pattern structure where the plurality of metal lines intersects one another (see Nagata sections [0102], [0103], [0104]; i.e., dummy patterns d2321 to d2323, d2331 to d2333, d3231 to d3233, d3241 to d3243).                   

   Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al (US 2017/0315657), hereafter as Lai, in view of Huh et al (US 2015/0188538), hereafter as Huh, and further in view of Nagata et al (US 2016/0231861), hereafter as Nagata, and Lin et al (US 2017/0147848), hereafter as Lin.                 
RE claim 11, Lai discloses the invention substantially as claimed.                  
Lai discloses that a touch screen panel (see figure 3 and sections [0068], [0069]; i.e., touch screen panel 100) comprising: a plurality of first touch electrodes (see figure 3 and section [0069]; i.e., first touch electrodes 140a/140b); a plurality of second touch electrodes apart from the plurality of first touch electrodes (see figure 3 and sections [0069], [0042]; i.e., the second touch electrodes 150a/150b separated from the first touch electrodes 140a/140b), a sensing area disposed between the plurality of first touch electrodes and the plurality of the second touch electrodes (see section [0070]; i.e., capacitance between first electrodes 140 and the second electrodes 150 can be sensed/detected, thereby calculating a touch position); a plurality of bridge electrodes electrically connecting the plurality of second touch electrodes (see figure 3 and section [0069]; i.e., bridge electrodes BB connecting second touch electrodes 150a/150b and so on).                      
However, Lai does not specifically disclose that a plurality of identification patterns disposed in an outer portion of each of the plurality of first electrodes and the plurality of second touch electrodes to identify the sensing area, wherein the plurality of identification patterns are exposed at a gap space between each of the plurality of first touch electrodes and the plurality of second touch electrodes, and wherein the plurality of identification patterns are arranged to identify a boundary portions between each of the plurality of first and second touch electrodes and the sensing area.                
From the same field of endeavor, Huh teaches that a touch panel 200 includes first signal lines 221, second signal lines 222 and identification patterns IP disposed in an outer portion of each of the plurality of first signal lines 221 and the second signal lines 222 (see figure 3 and sections [0065], [0060], 
Lai and Huh are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Lai by including the identification patterns IP from Huh in order to accurately determine coordinate of a touch location as well as for determining accurate coordinates of a location where a failure has occurred during a failure test of the touch panel.                              
Furthermore, Lai in view of Huh do not disclose that a sensing area disposed between the plurality of first touch electrodes and the plurality of the second electrodes and having a metal mesh structure.                 
From the same field of endeavor, Nagata teaches that a touch panel TP includes X-axis touch electrodes 21/22/23/24/25, Y-axis touch electrodes 31/32/33/34/35 and grid/mesh patterns of fine metal wires formed in regions R1 of sensing areas between the plurality of X-axis first touch electrodes 21/22/23/24/25 and the plurality of Y-axis second touch electrodes 31/32/33/34/35 (see figures 1/2/3/4/5 and sections [0041], [0046], [0051], [0052], [0055], [0058], [0059], [0060], [0061]) for having good detection sensitivity and excellent operability and ability to accurately detect the coordinates at which a finger/pen contacting the touch panel surface (see sections [0002], [0004]).                        

A step further, Lai in view of Huh and Nagata do not specifically disclose that a plurality of identification patterns including an opaque metal material.                           
Lin teaches that providing a fingerprint identification unit, which can be directly integrated into a touch panel to largely increase the identified sensitivity to solve the problem of the conventional fingerprint identification unit that is required to form on a silicon wafer first (see section [0008]), wherein the fingerprint identification unit includes metal trace line layer 29 (see section [0029]).                         
Lai, Huh, Nagata and Lin are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Lai in view of Huh and Nagata by including the teachings from Lin in order to largely increase the identified sensitivity to solve the problem of the conventional fingerprint identification unit that is required to form on a silicon wafer first.                           
RE claims 12 and 15, Lai in view of Huh and Nagata and the rationale above disclose that each of the plurality of first touch electrodes and the plurality of second touch electrodes includes a plurality of metal lines and has a mesh pattern structure where the plurality of metal lines intersect one another (see sections [0041], [0046], [0051], [0059], [0060], [0061] in Nagata) and part of the plurality of identification patterns overlaps a metal line or having at least one protrusion or concave portion on one side surface of a metal line disposed in the outer portion of each of the plurality of first touch electrodes and the plurality of second touch electrodes (see figures 3/4 and sections [0065], [0068] in Huh).                             

RE claim 14, Lai in view of Huh and Nagata disclose the invention substantially as claimed.                
However, Lai in view of Huh and Nagata do not specifically disclose that each of the plurality of identification patterns has a line width narrower than the metal line.                          
But adjusting line width of identification patterns narrower than the metal line is merely a matter of engineering choice.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).                                 
RE claim 16, Lai in view of Huh and Nagata and the rationale above disclose that the at least one protrusion protrudes from the one side surface of the metal line to have a curve shape or a triangular shape, or the at least one concave portion is concavely recessed from the one side surface of the metal line to have a curve shape or a triangular shape (see figures 3/4/8/9 and its associated depictions).                             
RE claim 17, Lai in view of Huh and Nagata and the rationale above disclose that a plurality of dummy patterns provided on a same layer as the plurality of bridge electrodes and overlaps the plurality of first touch electrodes and the plurality of second touch electrodes (see Nagata sections [0102], [0103], [0104]; i.e., dummy patterns d2321 to d2323, d2331 to d2333, d3231 to d3233, d3241 to d3243).                                
RE claim 18, Lai in view of Huh and Nagata and the rationale above disclose that the plurality of dummy patterns includes a plurality of metal lines and has a mesh pattern structure where the plurality of metal lines intersects one another (see Nagata sections [0102], [0103], [0104]; i.e., dummy patterns d2321 to d2323, d2331 to d2333, d3231 to d3233, d3241 to d3243).                        

Allowable Subject Matter
Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.                        

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.                
Lin et al (US 2014/0347319):  disclose that a pattern density of sub-electrodes in a peripheral region are designed to be higher than a pattern density of sub-electrodes in a center region so as to enhance the touch identification performance in the peripheral region and the linearity of touch operations between the center region and the peripheral region.    
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                   
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                     								
FFT
February 08, 2022